Citation Nr: 0030720	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  96-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic neck 
pain syndrome.

2.  Entitlement to service connection for post-traumatic 
upper back pain syndrome.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for residuals of right 
ankle injury.

6.  Entitlement to service connection for bilateral pes 
planus. 

7.  Entitlement to service connection for sinus/throat/larynx 
conditions.

8.  Entitlement to service connection for bladder/kidney 
conditions.

9.  Evaluation of residuals of excision of bilateral breast 
fibroadenomas.

10.  Evaluation of uterine fibroids.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1982 to 
September 1992.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The record indicates that the RO denied the appellant's claim 
for service connection for post-traumatic stress disorder, 
and that a timely notice of disagreement was filed.  However, 
a substantive appeal was not filed.  Therefore, this issue 
was not certified for appeal and is not properly before the 
Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1999). 



FINDINGS OF FACT

1.  The appellant sustained a whiplash injury in service; she 
now has post-traumatic neck pain syndrome and post-traumatic 
upper back pain syndrome as a result of the inservice 
whiplash injury.

2.  The appellant had allergic reaction to Motrin and certain 
foods in service; there are no residuals of the allergic 
reaction and no current disability has been diagnosed.  


CONCLUSIONS OF LAW

1.  Post-traumatic neck pain syndrome was incurred in 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  Post-traumatic upper back pain syndrome was incurred in 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

3. Residual disability of allergies was not incurred in or 
aggravated by service.  38 U.S.C.A. 38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Neck/Upper Back.

All relevant facts have been properly developed, and the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

In the case at hand, the Board finds that entitlement to 
service connection for post-traumatic neck and upper back 
pain syndrome is warranted.  The evidence indicates that the 
appellant had an inservice injury.  Her service medical 
records indicate that in March 1984, she was involved in an 
automobile accident and was seen for neck pain and stiffness 
and right shoulder pain.  The diagnosis included acute 
cervical syndrome and acute strain left acromio-clavicle 
joint.  Thereafter, she was seen on several occasions (in 
March 1984) for the cervical syndrome.  Another treatment 
record also dated in March 1984 indicates a diagnosis of 
cervical syndrome with left arm radiculitis and thoracic 
muscle strain.  She was placed on temporary profile until 
April 1984.  A treatment note dated in April 1984 indicates 
that she had improved.  She had occasional pain and aching in 
the left arm especially with cold weather.  The diagnosis was 
resolving cervical syndrome.  Her separation examination 
report, dated in August 1992, indicates that she had injuries 
from a motor vehicle accident in April 1984 and had 
occasional neck pain.  

Current medical records indicate that she has residuals from 
the inservice injury.  A VA examination report, dated in 
August 1994, indicates that the appellant reported a whiplash 
injury to the neck and upper back region in service.  She 
stated that normally she had no complaints referable to head, 
neck or back discomfort; but, when the weather changed, she 
had pain in her neck.  The diagnosis was post-traumatic neck 
pain syndrome and post-traumatic upper back pain syndrome.  
Given that the appellant sustained injury in service to the 
neck and upper back, and given that current medical evidence 
show that she has post-traumatic residuals as a result of the 
inservice injury, the Board finds that service connection is 
warranted.

The Board is aware that there is a conflict between the 
normal findings on clinical examination and the diagnosis 
entered by the VA doctor.  If the diagnosis appears to be 
invalid or unsupported, it is incumbent upon the RO to return 
the report for clarification.  This was not done.  Therefore, 
the only diagnosis entered is to the effect that the 
appellant has residuals of an inservice injury.

II.  Allergies.
       
In order for a claim to be valid, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Although Epps and Caluza were based in the 
theory of well-groundedness, the same theory applies in 
determining merits.

The second and third Epps and Caluza elements (incurrence and 
nexus evidence) can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1999).

The appellant's service medical records indicate that prior 
to 1985, there were no known allergies.  In March 1985, she 
reported that she had hives when she walked into her house.  
Subsequent service records note that she was allergic to 
Motrin and certain food items.  Her separation examination 
indicates that she reported an adverse reaction to serum, 
drug, or medicine, and the examiner explained that Motrin 
produced hives.  On VA examination in August 1994, she stated 
that from time to time, she had episodes of urticaria and 
that it had been ongoing since 1985.  She had been 
successfully treated with antihistamines.  The diagnosis was 
urticaria, history of, presently not found.  During a hearing 
in March 1995, she confirmed that the allergies for which she 
was requesting service connection referred to her allergic 
reaction to Motrin and foods that contained sodium benzoate.  

The Board finds that the record does not indicate that the 
appellant has a current disability.  The evidence shows that 
the appellant had acute allergic manifestation subsiding in 
the absence of or removal of the allergen, healing without 
residuals.  That is, the appellant had an allergic reaction 
on taking Motrin or consuming foods that contained sodium 
benzoate, and no allergic reaction or condition in the 
absence of these items.  She herself has confirmed that this 
is the case during her personal hearing.  She has also 
reported successful treatment with antihistamines, and there 
are no residuals.  As mentioned above, the VA examiner found 
a history of urticaria, but none at present.  As no there are 
no residuals of her allergic reaction, and no current 
disability is diagnosed, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for post-traumatic neck 
pain syndrome is granted.

Entitlement to service connection for post-traumatic upper 
back pain syndrome is granted.

Entitlement to service connection for allergies is denied.


REMAND

The appellant's service medical records indicate that she was 
seen on numerous occasions for gastritis/gastroenteritis.  A 
VA examination report dated in August 1994 indicates that she 
reported that she had no complaints referable to her stomach.  
However, during a hearing held in March 1995, she indicated 
that she has continued to have stomach problems since 
service.  She later submitted a post-service private 
treatment record, dated in April 1995, which indicates that 
she was treated for gastroenteritis.  Since a condition was 
noted in service, and since she has reported continued 
symptomatology, given that there is some conflict in the 
post-service medical records as to the existence of a current 
stomach disorder, the Board finds that further development 
and clarification is necessary.

The appellant's service medical records confirm that there 
was a right ankle injury in 1984.  A VA examination report, 
dated in August 1994, diagnoses post-traumatic right ankle 
arthralgia, but also states that there were no objective 
findings.  The Board finds that clarification is necessary to 
determine whether or not there are any residuals of the 
injury sustained in service.

The appellant reports that her pes planus was incurred in 
1980 as a result of injury (carrying heavy items and walking 
on rock) sustained while in ROTC (Reserve Officer's Training 
Corp) in Fort Lewis, Washington.  Her service medical records 
indicate that examination reports dated in August 1979 and 
June 1980 show no foot trouble.  Her enlistment examination 
(for active duty), dated in September 1982, indicates that 
she had fallen arches since 1980.  Her records while she was 
in ROTC are not associated with the claims file.  This should 
be accomplished prior to further consideration by the Board.      

The record indicates that the RO initially denied the 
appellant's claim for a throat condition and laryngitis.  
During a hearing held in March 1995, the appellant indicated 
that she continued to have a chronic throat condition, which 
was reportedly due to her sinus condition.  Service medical 
records indicate that in May 1984, she was seen for acute 
laryngitis and tracheo-bronchitis.  In December 1984, she was 
seen for viral pharyngitis.  In November 1991, she was again 
seen for laryngitis.  Her separation examination, dated in 
August 1992, indicates that she had laryngitis each winter.  
Her separation examination also indicates that she had sinus 
problems.  On VA examination in August 1994, ENT (ear, nose, 
and throat) evaluation did not note any 
laryngitis/throat/sinus condition; only allergic rhinitis 
(history of) was diagnosed.  The medical history at that time 
does not indicate that the appellant mentioned any 
throat/sinus condition.  However, post-service treatment 
records indicate that she was treated for pharyngitis in 1994 
and 1995.  She was also treated for sinus problems.  Because 
there are records of inservice treatment, and because her 
separation examination indicates that there is a recurrent 
condition of the throat, as well as sinus problems, and since 
there is some conflicting evidence post-service as to the 
presence of throat/sinus conditions, the Board finds that 
further development and clarification is necessary.  
Specifically, the Board finds that a VA examination should be 
conducted to determine whether the appellant has a chronic 
throat, larynx, and/or sinus conditions, and, if existent, 
the date of onset.
 
The appellant contends that a bladder/kidney condition was 
incurred in service.  Her service medical records indicate 
that in June 1989, she was noted to have a right ureterocele.  
It is not clear whether this is a congenital, developmental 
or an acquired condition.  Therefore, prior to further 
evaluation, a VA examination should be conducted to determine 
the current diagnosis of any bladder/kidney condition, as 
well as date of onset.  

As for the issue of increased evaluation for the residuals of 
excision of breast cysts, again, the VA gynecological 
examination of record is illegible.  This disability can be 
rated based on any residual scars under Diagnostic Code (DC) 
7804 or under DC 7626.  Her separation examination dated in 
August 1992 indicates that there were three breast biopsy 
scars.  The scars should be evaluated in order to determine 
whether a compensable rating is warranted under DC 7804.  In 
addition, the examiner should address the criteria under DC 
7626.  That is, the examiner should state whether the 
excision of breast cysts in service caused significant 
alteration of size or form.  

The appellant asserts that she has various symptoms 
associated with her service-connected uterine fibroids, and 
requires medication.  As stated above, VA gynecological 
examination report is illegible.  VA treatment records at the 
gynecological clinic dated in June 1995 indicate that she 
takes medication; although, it is not clear whether this is 
for uterine fibroids.  The treatment report is somewhat 
illegible.  It appears that her symptoms included bad 
cramping and the diagnosis appears to be dysmenorrhea and 
anovulation.  As the VA examination of record is primarily 
illegible, in order for the Board to ascertain the residuals 
of the uterine fibroids, it is necessary that another VA 
examination be conducted.  


Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA examination to determine the 
diagnosis of her stomach condition.  The 
examiner is to obtain a detailed history 
of her stomach complaints and state the 
diagnosis of the condition(s).  All 
indicated diagnostic tests should be 
performed.  The examiner should 
specifically state whether the diagnosed 
stomach condition(s) is considered a 
chronic condition or whether it is acute 
and transitory.  The examiner should then 
state whether any diagnosed stomach 
condition(s) (and which, if more than one 
condition) had its onset inservice, or, 
s should be made available 
to the examiner for review.  The 
examination report is to be typewritten.

2.  The appellant should be scheduled for 
a VA examination to determine whether 
there is a current disability of the 
right ankle.  The examiner is to evaluate 
the appellant's right ankle and state 
whether there are any residuals of the in 
service right ankle injury.  If so, a 
diagnosis of such residuals should be 
provided.  If there are no residuals, the 
examiner should so state.  The claims 
file, to include the appellant's service 
and post-service medical records should 
be made available to the examiner for 
review.  The examination report is to be 
typewritten.
    
3.  The appellant should be scheduled for 
a VA ear, nose, and throat examination.  
The examiner is to solicit a complete 
history of the appellant's symptoms.  The 
examiner should provide a diagnosis for 
the appellant's condition(s), to include 
any condition of the throat and sinus, 
and state whether such diagnosed 
condition(s) had its onset in service.  
The examiner should also state whether 
each diagnosed condition is the result of 
a chronic disease or whether it is acute 
and transitory.  The claims file, to 
include service and post-service medical 
records, should be made available to the 
examiner for review.  The examination 
report is to be typewritten.

4.  The RO should take the necessary 
steps to obtain the appellant's reserve 
records, to include the dates of active 
duty for training, as well as inactive 
duty training.  Any orders indicating the 
type of service being performed while in 
the reserves should be obtained and 
associated with the claims file.  The RO 
should also ensure that the appellant's 
medical records for the pertinent time-
periods (while in the reserves) are 
obtained and associated with the claims 
file.  The RO should then determine 
whether pes planus was incurred during a 
period of active duty for training as a 
result of disease or injury incurred or 
aggravated in line of duty, or during any 
period of inactive duty training as a 
result of an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a) (1999).  
Active duty for training includes duty 
performed by a member of a Senior Reserve 
Officers' Training Corps program when 
ordered to such duty for the purpose of 
training or a practice cruise under 
chapter 103 of title 10 U.S.C. 38 
U.S.C.A. § 101(22)(D); 38 C.F.R. § 
3.6(c)(4) (1999).   Inactive duty 
training is training (other than active 
duty for training) by a member of, or 
applicant for membership (as defined in 5 
U.S.C. § 8140(g)) in, the Senior Reserve 
Officers' Training Corps prescribed under 
chapter 103 of title 10 U.S.C. 38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 
3.6(d)(3) (1999).

5.  If the RO determines that pes planus 
was not incurred during active duty for 
training or during inactive duty 
training, the RO should then schedule the 
appellant for a VA examination to 
determine whether the appellant's pes 
planus was aggravated in service.  The 
examiner is asked to indicate whether 
there was an increase in the severity of 
the appellant's pes planus, and if so, 
whether such increase in disability was 
due to the natural progress of the 
disease.  The claims file, to include 
service and post-service medical records, 
should be provided to the examiner for 
review.  The examination report is to be 
legible.

6.  The appellant should be scheduled for 
a VA urological examination.  The 
examiner is to conduct all necessary 
diagnostic tests and to state the current 
diagnosis of any bladder/kidney disorder.  
The examiner should then state whether it 
is at least as likely as not that any 
diagnosed disorder had its onset in 
service.  The examiner should 
specifically indicate whether the 
appellant's right ureterocele, diagnosed 
in service, is a congenital, 
developmental or an acquired disorder.  
If it is congenital or developmental, the 
examiner must determine whether the 
condition is a defect or a disease.  The 
claims file, to include service and post-
service medical records, should be made 
available to the examiner for review.  
The examination report is to be legible.

7.  The appellant should be scheduled for 
a VA examination to determine the current 
residuals of the excision of breast cysts 
as well as uterine fibroids.  The 
examiner is asked to describe the scars 
on the appellant's breasts, and 
specifically indicate whether any of the 
scars (and which) are superficial, 
tender, and painful on objective 
demonstration.  The examiner should also 
report the appellant's symptoms 
associated with the uterine fibroids.  In 
addition, the examiner should state 
whether the symptoms associated with the 
uterine fibroids require continuous 
medication, and if so, whether the 
symptoms are controlled by continuous 
medication.  The claims file should be 
made available for the examiner's review.  
The examination report is to be 
typewritten.  

8.  The RO should determine whether there 
are any outstanding surgical reports 
prepared during the period of service.  
If such reports exist, they should be 
obtained.

9.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

The RO should then readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, following the 
appropriate appellate procedures, the claim should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


